         Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 1 of 25



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES P. SCANLAN on his own             :              CIVIL ACTION
behalf and all others similarly         :
situated                                :
                                        :
     v.                                 :
                                        :
AMERICAN AIRLINES GROUP, INC.,          :              NO. 18-4040
et al.                                  :


                                   MEMORANDUM

Bartle, J.                                                June 18, 2019


             Plaintiff James P. Scanlan, a commercial airline pilot

and a Major General in the United States Air Force Reserve, has

sued American Airlines Group, Inc. (“AAG”) and American

Airlines, Inc. (“AAI”), his employer and AAG’s wholly owned

subsidiary, in this putative class action under the Uniformed

Services Employment and Reemployment Rights Act (“USERRA”)

38 U.S.C. §§ 4301 et seq.        Specifically, the amended complaint

alleges that he and others similarly situated have been

wrongfully denied certain rights and benefits from AAG and AAI

while on short-term military leave which other employees receive

while absent from work for jury duty, sick leave, and union

leave.    Scanlan seeks declaratory, injunctive, and monetary

relief.    Before the court is the motion of defendants to dismiss

the amended complaint for failure to state a claim upon which
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 2 of 25



relief can be granted pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure.

                                   I

          When considering a motion to dismiss for failure to

state a claim under Rule 12(b)(6), the court must accept as true

all factual allegations in the complaint and draw all reasonable

inferences in the light most favorable to the plaintiff.

See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008); Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64

(3d Cir. 2008).   We must then determine whether the pleading at

issue “contain[s] sufficient factual matter, accepted as true,

to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).         A claim

must do more than raise a “mere possibility of misconduct.”

Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009)

(quoting Iqbal, 556 U.S. at 679).

          On a motion to dismiss under Rule 12(b)(6), the court

may consider “allegations contained in the complaint, exhibits

attached to the complaint, and matters of public record” as well

as “an undisputedly authoritative document that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiff’s

claims are based on the document.”      Levins v. Healthcare Revenue

Recovery Grp. LLC, 902 F.3d 274, 279–80 (3d Cir. 2018) (quoting

                                  -2-
         Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 3 of 25



Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,

998 F.2d 1192, 1196 (3d Cir. 1993)).

                                      II

             For present purposes, we accept as true the

allegations set forth in the amended complaint and the

undisputed documents it references and relies upon.            Scanlan has

worked as a pilot for AAI since October 1999 and participated in

the AAG’s Global Profit Sharing Plan (the “Plan”) in 2016 and

2017.    He has also served in the armed forces since 1985 and is

currently a Major General in the United States Air Force

Reserve.     Throughout his employment with AAI and while he has

participated in the Plan, Scanlan has taken short-term periods

of leave to perform his Air Force Reserve obligations.             While he

was on military leave for a total of 128 days in 2016 and for

132 days in 2017, most of the periods of leave were for only a

few days at a time although some extended up to fourteen days.

             AAI does not pay employees who are out on short-term

military leave but does pay employees when they take other forms

of short-term leave, such as jury duty, sick leave, and union

leave.    If employees are on jury duty, they receive the

differential between their regular compensation and their

payment as jurors.      They obtain their full pay when on

short-term sick leave or union leave.          Union leave may be



                                     -3-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 4 of 25



short-term but up to three pilots will be paid while serving

full time on union business.

          AAG is the parent company not only of AAI, but also of

Envoy Airlines, Inc., Piedmont Airlines, Inc, and PSA Airlines.

AAG adopted the Plan effective January 1, 2016 to share AAG’s

profits with employees of AAI and other subsidiary airlines.

Employees who are eligible to participate in the Plan include

pilots, flight attendants, mechanics, and passenger service

employees as well as non-union-represented management and

non-management employees.

          AAG is obligated under the Plan to pay profit sharing

awards annually in the early part of each year to the Plan’s

participants that total five percent of AAG’s pre-tax earnings

for the preceding year.    Participants receive their award as a

lump sum cash payment subject to any withholding for tax

purposes and may contribute all or part of the award to their

retirement plans, pursuant to the terms of those plans.          AAG

calculates each participant’s individual award by dividing the

five percent of AAG’s pre-tax earnings by the aggregate amount

of all participants’ earnings and multiplying this value by that

participant’s “eligible earnings.”

          AAG does not credit AAI employees under the Plan with

wages they would have otherwise earned had they not been on

short-term military leave.     However, it does include the

                                  -4-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 5 of 25



compensation of employees for the periods when they are on jury

duty, sick leave, and union leave.      As a result of AAG’s failure

to include as eligible earnings their imputed income while on

periods of short-term military leave, Scanlan and other

similarly situated employees received lower profit sharing

awards in 2016 and 2017 than they would have otherwise received.

                                  III

          USERRA is the latest in a series of laws, such as the

Vietnam Era Veterans’ Readjustment Assistance Act (“VEVRAA”),

and its amendment the Veterans’ Reemployment Rights Act of 1974

(“VRRA”), that Congress has enacted to protect the rights of

military service members who take leaves of absence from their

employers to perform military service.       Crews v. City of

Mt. Vernon, 567 F.3d 860, 864 (7th Cir. 2009); Rogers v. City of

San Antonio, 392 F.3d 758, 762 (5th Cir. 2004).        In enacting

USERRA, Congress emphasized its continuity with the VRRA and

with the body of caselaw that had developed under USERRA’s

predecessor statutes.    United States v. Alabama Dept. of Mental

Health and Mental Retardation, 673 F.3d 1320, 1329 n.6

(11th Cir. 2012); Crews, 567 F.3d at 864).

          Congress stated in the first section of USERRA that

its purposes, among others, are “to encourage noncareer service

in the uniformed services by eliminating or minimizing the

disadvantages to civilian careers and employment which can

                                  -5-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 6 of 25



result from such service” and “to prohibit discrimination

against persons because of their service in the uniformed

services.” 38 U.S.C. §§ 4301(a)(1) and (a)(3); see also Carroll

v. Delaware River Port Auth., 843 F.3d 129, 131 (3d Cir. 2016).

As our Court of Appeals has explained, “we must construe

USERRA’s provisions liberally, in favor of the service member.”

Gordon v. Wawa, 388 F.3d 78, 81 (3d Cir. 2004).        Likewise, the

Supreme Court has recognized a rule of construction that

“interpretative doubt is to be resolved in the veteran’s favor.”

Brown v. Gardner, 513 U.S. 115, 118 (1994).

          We first consider AAI’s motion to dismiss count III

for failure to state a claim.     Scanlan alleges that AAI’s policy

of not paying employees out on short-term military leave while

paying employees for comparable forms of short-term leave, such

as for jury duty, sick leave, and union leave, violates

§ 4316(b)(1) of USERRA.

          This section of USERRA provides, in relevant part:

          (b)(1) . . . a person who is absent from a
          position of employment by reason of service in
          the uniformed services shall be--

               (A) deemed to be on furlough or leave of
               absence while performing such service; and

               (B) entitled to such other rights and
               benefits not determined by seniority as are
               generally provided by the employer of the
               person to employees having similar
               seniority, status, and pay who are on
               furlough or leave of absence under a

                                  -6-
         Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 7 of 25



                  contract, agreement, policy, practice, or
                  plan in effect at the commencement of such
                  service or established while such person
                  performs such service.

38 U.S.C. § 4316(b)(1) (emphasis added).

             Section 4303 defines “rights and benefits” as follows:

             (2) . . . “rights and benefits” means terms,
             conditions, or privileges of employment,
             including any advantage, profit, privilege,
             gain, status, account, or interest
             (including wages or salary for work
             performed) that accrues by reason of an
             employment contract or agreement or an
             employer policy, plan, or practice and
             includes rights and benefits under a pension
             plan, a health plan, an employee stock
             ownership plan, insurance coverage and
             awards, bonuses, severance pay, supplemental
             unemployment benefits, vacations, and the
             opportunity to select work hours or location
             of employment.

38 U.S.C. § 4303.

             AAI, at the pleading stage, does not contest Scanlan’s

allegations that it pays its employees on jury duty, sick leave,

and union leave, and does not pay those on short-term military

leave.    Nor does AAI at this time challenge Scanlan’s assertion

in the amended complaint that short-term military leave is

comparable to absence from work for jury duty, sick leave or

union leave.     See Brill v. AK Steel Corp., No. 2:09-CV-534, 2012

WL 893902, at *3-7 (S.D. Ohio Mar. 14, 2012).           AAI simply argues

that USERRA does not require employers to pay its employees

wages for periods when they are on military leave.            Ordinary


                                     -7-
       Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 8 of 25



wages for work not performed while on military leave, AAI

contends, are not “rights and benefits” under § 4316(b)(1).

           In opposition to AAI’s motion to dismiss, Scanlan

relies heavily on the decision of our Court of Appeals in

Waltermyer v. Aluminum Co. of Am., 804 F.2d 821 (3d Cir. 1986).

There, plaintiff took periods of leave from work for reserve

training that included two designated holidays.         Id. at 822.

Employees were generally not paid for holidays unless they

worked every other day of the week in which the holiday fell.

Id.   However, employees on jury duty, testifying in court, or

suffering from illness were paid regardless.         Plaintiff claimed

that his employer discriminated against him under the VEVRAA

because of his status as a reservist in failing to pay him for

those two days when those not on reserve duty as described above

were paid for those holidays.      Id.   The Court of Appeals,

reversing the district court, ordered judgment to be entered in

favor of the plaintiff for the holiday pay at issue.          It did so

on the ground that his military leave was comparable to the non-

military forms of leave because of their short duration and

“lack of choice by the employees.”       Id. at 825.    Paying

plaintiff for those holidays established “equality . . . not

preferential treatment.”     Id.

           The Court in Waltermyer noted that the plaintiff was

not suing for compensation for other days not worked and thus

                                   -8-
         Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 9 of 25



was seeking less compensation than was paid to those on jury

duty who received their regular wage while absent from their

jobs.    The Court specifically limited its holding to the

question of what it described as “holiday pay.”           Id.   The issue

referenced but not decided in Waltermyer and now presented here

is whether the failure to pay reservists on military leave the

differential between their regular civilian pay and their

military pay states a viable claim under § 4316(b)(1) of USERRA

when other employees are either paid the differential while on

jury duty or their full regular pay while absent from work on

sick leave or union leave.

             AAI cites a number of cases including the Supreme

Court’s decision in Monroe v. Standard Oil Co., 452 U.S. 549

(1981) in support of its position that Scanlan has not stated a

claim.    AAI quotes the Supreme Court’s language that the

legislative history of the VEVRAA is “barren of any indication

that Congress intended employers to compensate employees for

work hours missed while fulfilling military reserve

obligations.”     Id. at 562 n.13.

             In Monroe, the petitioner was required to work five

days per week, although he did not work the same days each week.

He was also a member of the military reserve and had training on

some weekend days.      His military schedule occasionally forced

him to miss scheduled weekend work when he was unable to switch

                                     -9-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 10 of 25



shifts with coworkers.     Petitioner’s employer permitted him to

take leaves of absence to perform his military duties but did

not pay him for his missed work days or permit him to make up

missed work by picking up additional shifts.        Id. at 551-52.

The Supreme Court held that the VEVRAA does not require an

employer to make reasonable work schedule accommodations for

members of the military not made for other employees.          We note

that our Court of Appeals in Waltermyer discussed Monroe but did

not find Monroe to be an impediment to its ruling in favor of

holiday pay for an employee on short-term military leave.

          Monroe and other decisions that AAI cites are

distinguishable from the circumstances alleged here.          In none of

those cases were there any allegations that employees absent

from work for non-military reasons were treated more favorably

than those who were absent on short-term military duty.

See Miller v. City of Indianapolis, 281 F.3d 648, 651 (7th Cir.

2002); Duncan v. Tyco Fire Prod., LP, No. 1:16-CV-00916, 2018 WL

3303305, at *4 (N.D. Ala. July 5, 2018); Buckley v. Peak6

Investments, LP, 827 F. Supp. 2d 846, 856 (N.D. Ill. Oct. 27,

2011); Brooks v. Fiore, No. 00-803, 2001 WL 1218448, at *9-10

(D. Del. Oct. 11, 2001).

          Under 38 U.S.C. § 4331, the Secretary of Labor, in

consultation with the Secretary of Defense, is authorized to

promulgate regulations to implement USERRA.        Defendants rely on

                                  -10-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 11 of 25



a Department of Labor regulation which states in part, “although

USERRA does not require an employer to pay an employee for time

away from work performing service, an employer policy, plan, or

practice that provides such a benefit is permissible under

USERRA.”   20 C.F.R. § 1002.7.     Defendants’ citation of this

regulation does not present the complete picture.         Scanlan calls

our attention to another Department of Labor regulation under

USERRA which mirrors what he alleges here and requires payment

to those on short-term military duty when paid non-military

leave is granted in comparable situations.        It provides:

      (b) If the non-seniority benefits to which
      employees on furlough or leave of absence are
      entitled vary according to the type of leave,
      the employee must be given the most favorable
      treatment accorded to any comparable form of
      leave when he or she performs service in the
      uniformed services. In order to determine
      whether any two types of leave are comparable,
      the duration of the leave may be the most
      significant factor to compare. For instance, a
      two-day funeral leave will not be “comparable”
      to an extended leave for service in the
      uniformed service. In addition to comparing the
      duration of the absences, other factors such as
      the purpose of the leave and the ability of the
      employee to choose when to take the leave should
      be considered.

20 C.F.R. § 1002.150(b) (emphasis added).

           AAI also focuses on the specific words of § 4316(b)(1)

to support its argument that Scanlan has not stated a claim for

relief under USERRA.    Specifically, it maintains that the phrase

“rights and benefits” as defined in § 4303 and used in

                                  -11-
         Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 12 of 25



§ 4316(b)(1) does not encompass the relief Scanlan seeks.

According to AAI, “rights and benefits” to which an employee in

uniformed service is entitled while on leave does not include

wages for work not performed.

             We turn to the words used by Congress in USERRA.             The

definition of “rights and benefits” in 38 U.S.C. § 4303(2) is

extremely broad.      It means “the terms, conditions, or privileges

of employment, including any advantage, profit, privilege, gain,

status, account, or interest (including wages or salary for work

performed) . . . and includes . . . bonuses, severance pay,

supplemental unemployment benefits, [and] vacations.” 38 U.S.C.

§ 4303(2) (emphasis added).        Section 4303(2) was amended in 2010

to change the parenthetical from “other than wages or salary for

work performed” to the more inclusive language stated above.

See Gross v. PPG Indus., Inc., 636 F.3d 884, 889 n.3 (7th Cir.

2011).     The definition of rights and benefits, of course,

embraces not only wages or salary for work performed but much

more.     Because the definition uses the words “including” and

“includes,” the words following “including” and “includes” are

simply illustrative of the expansive language “the terms,

conditions or privileges of employment” which precedes the

illustrations.      The examples mentioned are not exclusive.

See Fed. Land Bank of St. Paul v. Bismarck Lumber Co.,

314 U.S. 95, 100 (1941).

                                     -12-
        Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 13 of 25



            In Waltermyer, our Court of Appeals awarded holiday

pay, that is wages for work not performed.          804 F.2d at 822.     If

compensation for holidays in Waltermyer and for severance pay

and vacations explicitly referenced in § 4316(b)(1) are merely

illustrations of the definition of rights and benefits and

involve pay for work not performed, we are hard pressed to

understand why compensation for time on military leave for work

not performed would not also fit within the definition.

            Section 4316(b)(1), of course, only requires employees

on military leave to be provided with comparable rights and

benefits to which those on non-military absences are entitled.

If a right and benefit is not provided to an employee on a

non-military related absence, the right or benefit is not due

the employee on military leave.        As noted above, AAI concedes

for present purposes that short-term military leave is

comparable to leave for jury duty, sickness or union

responsibilities.      While compensation for time on military leave

is not required when it would be preferential treatment,

§ 4316(b)(1) mandates payment when failure to pay such

compensation constitutes unequal treatment for those on reserve

duty.

            AAI points to the use of the word “accrues” in the

definition of rights and benefits under § 4303 to negate

Scanlon’s claim.     It argues that rights and benefits does not

                                    -13-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 14 of 25



include wages paid to an employee on military leave because such

wages are not a term, condition, or privilege of employment in

the language of § 4303 that “accrues by reason of an employment

contract or agreement or an employee policy plan or practice.”

Instead, AAI contends that wages, including wages for work not

performed, do not accrue but are earned.        AAI, in support, cites

the second definition of “accrue” in Black’s Law Dictionary

(11th ed. 2019):   “To accumulate periodically, to increase over

a period of time.”    AAI overlooks, however, the first definition

in Black’s Law Dictionary:     “To come into existence as an

enforceable claim or right.”      Id.    The right to be paid for work

not performed while on military leave comes into existence and

thus accrues as an enforceable claim in the exact same way as

the right to holiday pay, severance pay, or vacation pay, all

for time periods when no work is performed.        AAI’s argument

based on the definition of “accrues” fails.

          AAI further maintains that § 4316(b)(1) applies in

favor of an employee on short-term military leave only when

other employees have “a leave of absence under a contract,

agreement, policy, practice or plan.”       AAI contends that Scanlan

has no claim here because the pilots’ collective bargaining

agreement (“CBA”) does not consider jury duty, sick leave, and

union leave to be “leaves of absence.”       This argument, too, is

without merit.   First, § 4316(b)(1) defines a person to be on a

                                  -14-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 15 of 25



leave of absence who is “absent from a position of employment by

reason of service in the uniformed services.”         Thus, “leave of

absence” is not a technical term under USERRA but simply means

an absence from work.    Moreover, an employer’s or a union’s

different definition of leave of absence in a CBA or otherwise

cannot undermine the requirements of USERRA.        As the Supreme

Court has explained in Accardi v. Pennsylvania Railroad Co.

regarding a statute granting employment benefits to service

members, “employers and unions are [not] empowered by the use of

transparent labels and definitions to deprive a veteran of

substantial rights guaranteed by the Act.”        383 U.S. 225, 229,

(1966).

          Finally, AAI contends that a ruling in favor of

plaintiff would have negative or unintended consequences.              It

raises the specter, for example, that employers would no longer

pay employees for jury service or sick leave in order to avoid

paying reservists on military duty while away from work.          While

we doubt this would occur, we must read the unambiguous text of

USERRA as written by Congress without engaging in speculation

about any collateral consequences.

          We return to the purposes of USERRA “to encourage

noncareer service in the uniform services by eliminating or

minimizing the disadvantages to civilian careers and employment

which can result from such service” and “to prohibit

                                  -15-
        Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 16 of 25



discrimination against persons because of their service in the

uniformed services.”      38 U.S.C. § 4301.     The words of USERRA

must be construed liberally in favor of those in the uniformed

services.    Gordon, 388 F.2d at 81.       Congress, we agree, did not

impose a requirement in USERRA that employers in all instances

provide differential pay to employees while on military leave.

Nonetheless, § 4316(b)(1) clearly mandates that employees on

military leave be treated equally with other employees with

respect to their terms, conditions, and privileges of

employment.     As our Court of Appeals stated in Waltermyer in

connection with USERRA’s predecessor, “the statute establishes

equality as the test.”       804 F.2d at 824.     That is likewise true

here.    Equal treatment exists only if those employees on

short-term military leave have the same rights and benefits as

other employees in comparable situations.          Scanlan has plausibly

alleged that he and those similarly situated have not been

afforded equal treatment with other employees in comparable

situations.     See Brill, 2012 WL 893902.      We see no material

difference between the allegations here and those in Waltermyer.

Count III of the amended complaint states a viable claim for

relief under § 4316(b)(1) of USERRA.

                                     IV

            Scanlan alleges in count I of the amended complaint

that AAG violated § 4316(b)(1) of USERRA by not crediting

                                    -16-
         Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 17 of 25



participants who took short-term military leave with imputed

earnings for those periods when calculating their profit sharing

awards, while crediting participants with their full earnings

while on jury duty, sick leave, and union leave. 1           As a result,

he asserts that participants who took short-term military leave

had lower “eligible earnings,” and received lower profit sharing

awards, than provided to employees who take comparable forms of

leave.

             Our analysis with respect to count III likewise

applies with respect to count I.           Scanlan has plausibly alleged

a claim under § 4316(b)(1) that AAG has not provided equal

rights and benefits under its profit sharing Plan to employees

on short-term military leave.         Scanlan’s claim under count I

survives.

                                       V

             Finally, AAG moves to dismiss count II which alleges

that AAG’s calculation of profit sharing awards under its Plan

violates § 4318(b)(1) of USERRA.

             Pursuant to the Plan, as noted above, AAG sets aside

five percent of its pre-tax earnings each plan year for




1. Plaintiff maintains that AAG as well as AAI is an employer
under USERRA because § 4303(4) states that “employer means any
person . . . or entity that pays salary or wages for work
performed or that has control over employment opportunities.”
AAG has not challenged its status as an employer.
                                     -17-
         Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 18 of 25



participating employees.        Employees receive their awards as a

lump sum payment in the beginning of the following year, and may

elect to deposit all or part of their award in their retirement

plans if the plan so permits.         AAG calculates each employee’s

award by dividing this total by the aggregate amount of all

participating employee’s earnings and multiplying that value by

that employee’s eligible earnings that year.           AAG does not

credit military leave in an employee’s eligible earnings but

does so for jury duty, sick leave, and union leave.

             Section 4318 of USERRA governs the right of employees

to benefits under “employee benefit pension plans, (including

those described in sections 3(2) and 3(33) of the Employee

Retirement Income Security Act of 1974),” (“ERISA”).             38 U.S.C.

§ 4318(a)(1)(A).      USERRA, according to Department of Labor

regulations, also covers certain pension plans not covered by

ERISA.     20 C.F.R. § 1002.260(a).

             Section 4318(b)(1) states in relevant part:

             (b)(1) An employer reemploying a person under
             this chapter shall, with respect to a period of
             service described in subsection (a)(2)(B), be
             liable to an employee pension benefit plan for
             funding any obligation of the plan to provide the
             benefits described in subsection (a)(2) and shall
             allocate the amount of any employer contribution
             for the person in the same manner and to the same
             extent the allocation occurs for other employees
             during the period of service. For purposes of
             determining the amount of such liability and any
             obligation of the plan, earnings and forfeitures
             shall not be included. For purposes of

                                     -18-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 19 of 25



           determining the amount of such liability and for
           purposes of section 515 of the Employee
           Retirement Income Security Act of 1974 or any
           similar Federal or State law governing pension
           benefits for governmental employees, service in
           the uniformed services that is deemed under
           subsection (a) to be service with the employer
           shall be deemed to be service with the employer
           under the terms of the plan or any applicable
           collective bargaining agreement.

38 U.S.C. § 4318.

           Section 3(2) of ERISA, cited in USERRA, states that

“the term ‘employee benefit plan’ or ‘plan’ means an employee

welfare benefit plan or an employee pension benefit plan or a

plan which is both an employee welfare benefit plan and an

employee pension benefit plan.”      29 U.S.C. § 1002(3) (emphasis

added).   ERISA goes on to define an “employee pension benefit

plan” and “pension plan” as:

           [A]ny plan, fund, or program which was heretofore
           or is hereafter established or maintained by an
           employer or by an employee organization, or by
           both, to the extent that by its express terms or
           as a result of surrounding circumstances such
           plan, fund, or program--

                (i) provides retirement income to employees,
                or

                (ii) results in a deferral of income by
                employees for periods extending to the
                termination of covered employment or beyond,

           regardless of the method of calculating the
           contributions made to the plan, the method of
           calculating the benefits under the plan or the
           method of distributing benefits from the plan.



                                  -19-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 20 of 25



29 U.S.C. § 1002(2)(A).     ERISA expressly exempts from its

coverage certain plans that would otherwise meet its definition

of an employee benefit plan, including plans administered by the

government and churches.     29 U.S.C. § 1003(b).

            Scanlan contends that the Plan meets the ERISA

definition of an employee pension benefit plan and thus falls

within § 4318 because it permits employees to designate an

amount of their profit sharing awards toward their retirement.

The mere fact that employees may elect to allocate some or all

of their profit sharing awards toward their retirement funds

does not mean that ERISA covers the Plan.

            Our Court of Appeals has relied upon Murphy v. Inexco

Oil Co., 611 F.2d 570 (5th Cir. 1980) as a “leading case” on

employee pension benefit plans under ERISA and has cited it with

approval.    See Oatway v. Am. Int'l Grp., Inc., 325 F.3d 184, 187

(3d Cir. 2003).    The Court in Murphy examined the definition of

an “employee benefit pension plan” under ERISA and stated that

it is “not to be read as an elastic girdle that can be stretched

to cover any content that can conceivably fit within its reach.”

611 F.2d at 575.    The phrase “provides retirement income” in

29 U.S.C. § 1002(2)(A)(i) “patently refer[s] only to plans

designed for the purpose of paying retirement income.”          Id.    The

Court further noted that Congressional regulations exclude from

the definition payments made as bonuses, unless the payments are

                                  -20-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 21 of 25



systematically deferred until the termination of employment or

so as to provide retirement income.       Id. (citing 29 C.F.R.

§ 2510.3-2(c)).

           The plan at issue in Murphy was one where the company

awarded employees the right to receive a royalty, that is, a

fraction of the proceeds that may accrue from certain projects.

Employees maintained that right even after they left the

company.   The Court held it was not an employee benefit pension

plan under § 1002(2)(A)(i) of ERISA because it was “designed to

provide current rather than retirement income.”         Id. at 575-76.

The plan also did not result in the deferral of income under

§ 1002(2)(A)(ii) because the royalty was paid annually to the

employee as it was received.      The mere fact that some payments

under the plan may be made after retirement did not bring it

within the grasp of ERISA coverage.       Id. at 575.     Instead, the

Court reasoned that this plan was a bonus plan that did not

systemically defer income toward retirement.        Id.

           Our Court of Appeals relied on the Murphy analysis to

determine whether agreements that allowed plaintiff to purchase

certain shares of stock of his employer were “incentive bonuses”

or deferred compensation agreements covered by ERISA.          Oatway,

325 F.3d at 187.   The Court explained that “[t]he Murphy court

reasoned that an ERISA plan is only a plan ‘designed for the

purpose of paying retirement income whether as a result of [its]

                                  -21-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 22 of 25



express terms or surrounding circumstances.’”         Id. at 188

(citing Murphy, 611 F.2d at 575-76).       The Court agreed with the

district court’s characterization of the plan as “an incentive

plan designed to provide a financial incentive for employees to

remain” with the employer.     Post-retirement income was only

incidental to the goal of providing current compensation.

Id. at 189.   The Court also observed that the stock options were

discretionary, given in recognition of special service, and

awarded in addition to regular compensation.        Moreover, they did

not result in the deferral of income even though they could be

exercised after plaintiff retired.       Id.   Because of these

characteristics, the Court concluded that the stock options were

not ERISA plans and affirmed the district court’s dismissal of

plaintiff’s complaint under Rule 12(b)(6).        Id.

          To sustain count II, plaintiff relies on Tolbert v.

RBC Capital Markets Corp., 758 F.3d 619 (5th Cir. 2014), a more

recent decision of the Fifth Circuit.       There, plaintiffs

participated in a wealth accumulation plan where funds were

funneled into either “Voluntary Deferred Compensation,”

“Mandatory Deferred Compensation” or “Company Contribution”

categories.   758 F.3d at 622.     In this case, the Fifth Circuit

emphasized that the plan in issue described itself as a deferred

compensation plan allowing employees “to defer receipt of a

portion of their compensation to be earned with respect to the

                                  -22-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 23 of 25



upcoming Plan Year.”    Id. at 626.      The parties did not argue,

nor did the record indicate, that the plan was a bonus program

under 29 C.F.R. § 2510.3–2.     Id.   We find this case to be

inapposite.   In any event, we are bound by our Court of Appeals’

decision in Oatway, which adopted the reasoning in Murphy.

          The Plan presently before the court is designed to

provide current rather than retirement income.         It is analogous

to those plans in Murphy and Oatway.        The Purpose section of the

Plan itself states that it “rewards eligible Employees . . . for

their efforts in helping achieve the strategic, financial, and

operating objectives of . . . AAG for a designated Plan Year by

providing such eligible Employees with an opportunity to share

in AAG’s profits for such year.”      Under the Plan, AAG pays

participating employees their share of the total profit sharing

award for the previous year in the form of a lump-sum cash

payment within the first few months of the following year.

          While the employees participating in the Plan may

place the lump sum payments in their retirement plans, the Plan

in essence is an extra compensation or bonus plan where payments

are awarded in addition to regular compensation.         It is not a

deferred compensation plan.     The Plan specifically states that

it is intended to be exempt from regulation under ERISA as a

“bonus program” as defined in 29 C.F.R. § 2510.3-2(c) and

“payroll practice” under 29 C.F.R. § 2510.3-1(b) which governs

                                  -23-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 24 of 25



employee welfare benefit plans.      Of course, this language does

not guarantee the Plan is in fact exempt from ERISA, but Oatway

directs us to consider it because it reflects employer intent.

See Oatway, 325 F.3d at 186; Tolbert, 758 F.3d at 625.          As a

bonus plan, the Plan could meet ERISA’s definition if it

systematically deferred payments to the termination of

employment or so as to provide retirement income.         See Murphy,

611 F.2d at 575.   The Plan does not do so.       The mere option to

deposit the lump sum payments into employees’ retirement funds

does not bring the Plan within the embrace of ERISA.

          Scanlan further argues that even if it is not an

employee benefit pension plan under ERISA, it is still covered

by USERRA.   According to USERRA regulations published by the

Department of Labor, “USERRA also covers certain pension plans

not covered by ERISA, such as those sponsored by a State,

government entity, or church for its employees.”         20 C.F.R.

§ 1002.260(a).   We reject Scanlan’s contention that this

regulation applies to the Plan at issue.        The Plan certainly is

not “sponsored by a State, government entity, or church” and is

not otherwise similar to any such plan.       Moreover, we read this

regulation as more likely clarifying that USERRA incorporates

ERISA’s general definition of employee benefit pension plan but

does not contain the same express exclusions listed in 29 U.S.C.



                                  -24-
      Case 2:18-cv-04040-HB Document 49 Filed 06/18/19 Page 25 of 25



§ 1003(b), such as plans administered by the government and

churches.

            The Plan is neither an employee benefit pension plan

under ERISA nor a plan exempted from ERISA but covered by

USERRA.   Scanlan has not stated a claim for relief in count II

under § 4318(b)(1).




                                  -25-
